Status of the Claims
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action for 17/105,953 filled on 11/27/2020
Claims 1 – 20, are currently pending and have been considered below.  

Drawings
The drawings are objected to because the majority of the Figures are blurry and thus not satisfactory for reproduction (see 37 C.F.R. 1.84   Standards for drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/ are: a product design optimizer (and its associated function(s)), an attribute analyzer (and its associated function(s)), an attribute modeler (and its associated function(s)), a cannibalization factor and similarity index identifier (and its associated function(s)), a model predictor (and its associated function(s)), an insights generator (and its associated function(s)), and a capacity forecasting planner (and its associated function(s)) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 1 – 7(system), 8 – 14(i.e., a machine/manufacture), 15 – 20 (i.e., a machine/manufacture). As such, claims 1 – 20 are drawn to one of the statutory categories of invention
Step 2A Prong 1: The claims recite an abstract idea of designing a product, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 8, representative of claim 1 and 15, includes the following limitations:
Obtaining [] historical data and [current] data related to a product from a plurality of data sources, the product being a part of a product portfolio having a plurality of similar products the historical data and the [current] data including data related to a plurality of attributes of the product including a plurality of primary attributes and each of the plurality of primary attributes including a plurality of secondary attributes; 
identifying [] [current] customer preferences and sentiments associated with the product based on the obtained historical data and [current] data;    
determining [] a plurality of [current] potential attribute recommendations comprising attributes likely to be preferred by customers, based on the obtained historical data and the [current] data, and the [current] customer preferences and sentiments;  
ascertaining [] an attribute composite score for each of the plurality of [current] potential attribute recommendations, to indicate an attribute ranking order of the plurality of [current] potential attribute recommendations;  
identifying [] a set of preferred attribute recommendations selected [current] potential attribute recommendations from amongst the plurality of [current] potential attribute recommendations selected based on the attribute ranking order;  
determining [] for each of the set of preferred attribute recommendations, a cannibalization factor to indicate impact of each of the set of preferred attribute recommendations on sale of the plurality of similar products in the product portfolio;  
determining [] for each of set of preferred attribute recommendations, a similarity index to indicate similarity between each of set of preferred attribute recommendations and a set of existing attributes associated to the plurality of similar products;  
predicting [] [] a cannibalization volume for the product based on the cannibalization factor, the cannibalization volume predicting impact of sale of the product having the set of preferred attribute recommendations, on the sale of the plurality of similar products;  
predicting [] [], an incremental volume for the product, based on the cannibalization volume and the composite volume, the predicted incremental volume being indicative of future sale volume of the product; 
determining [] [], a set of final attribute recommendations for the product from the set of preferred attribute recommendations, to attain, [], an optimized design for the product.  

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Processor (and its components);
non-transitory computer readable medium;
Real-time 
These additional elements are not indicative of integration into a practical application because:
Regarding the Processor and its components, non-transitory computer readable medium, and real-time aspects, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of Processor, non-transitory computer readable medium, and real-time aspects are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of Processor, non-transitory computer readable medium, and real time limitations are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of Processor, non-transitory computer readable medium, and real time limitations are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
Dependent Claims 2 – 7, 9 – 14, and 16 – 20 further narrow the abstract idea and the additional elements disclosed in the claims have been addressed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 10, 12 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11144845 – Boyle et al hereinafter as BOYLE in view of US PG Pub 20200005087 – Sewak et al. hereinafter as SEWAK




Regarding Claim 1, 8 and 15: 

BOYLE discloses:
1. A system comprising: 
a processor; and 
a product design optimizer coupled to the processor to recommend, in real-time (real time – col 4 line 65 – 67), a design for a product, wherein the product is a part of a product portfolio having a plurality of similar products, the product design optimizer comprising: (product portfolio, similar products, Fig. 7 and associated paragraphs)
an attribute analyzer to: 
obtain historical data and real-time data related to the product from a plurality of data sources, the historical data and the real-time data including data related to a plurality of attributes of the product including a plurality of primary attributes, each of the plurality of primary attributes including a plurality of secondary attributes; (base feature, alternative feature and optimization goal, col 4 line 8 – 60) 
identify real-time customer preferences and sentiments associated with the product based on the obtained historical data and real-time data; and, determine a plurality of real-time potential attribute recommendations comprising attributes likely to be preferred by customers, based on the obtained historical data and the real time data, and the real-time customer preferences and sentiments; an attribute modeler to: (segment, col 8 line 7 – 23 and col 5 line 24 – 43, Recommendations, col 6 line 50 – 60)
ascertain an attribute composite score for each of the plurality of real-time potential attribute recommendations, to indicate an attribute ranking order of the plurality of real-time potential attribute recommendations; and (Score products, col 6 line 50 – 60 and score col 12 line 1 – 8)
identify a set of preferred attribute recommendations comprising selected real-time potential attribute recommendations from amongst the plurality of real-time potential attribute recommendations selected based on the attribute ranking order;(ranking, col 16 line 55 – 67 and fig. 7)
 a metric factor and similarity identifier to: 
determine for each of the set of preferred attribute recommendations, a metric factor to indicate impact of each of the set of preferred attribute recommendations on sale of the plurality of similar products in the product portfolio; and (determine a likelihood whether a product with the features indicated to model would be desirable to add to inventory , col 16 line 36 – 46)
predict, in real-time, a volume for the product based on the metric factor, the  volume indicative of impact of sale of the product on the sale of the plurality of similar products; and (influential , col 16 line 36 – 46)
predict, in real-time, an incremental volume for the product, (increase sales rate / selection rate, real, Col 9 line 11 – 20, col 24 line 65 - 67)
an insights generator to determine, in real-time, a set of final attribute recommendations for the product,(fig. 7) from the set of preferred attribute recommendations, to attain, in real-time, an optimized design for the product. (Col 13 line 13 – 28)

BOYLE does not disclose: 
a cannibalization factor and similarity index identifier to: 
determine for each of set of preferred attribute recommendations, a similarity index to indicate similarity between each of set of preferred attribute recommendations and a set of existing attributes associated with the plurality of similar products;  
a model predictor to:  
predict, a cannibalization volume for the product based on the cannibalization factor, the cannibalization volume indicative of impact of sale of the product on the sale of the plurality of similar products; 
predict, an incremental volume for the product, based on the cannibalization volume and the composite volume, the incremental volume being indicative of future sale volume of the product; 
an insights generator to determine, a set of final attribute recommendations for the product 
SEWAK teaches:
a cannibalization factor (F-score) and similarity index identifier to: 
determine for each of set of preferred attribute recommendations, a similarity index to indicate similarity between each of set of preferred attribute recommendations and a set of existing attributes associated with the plurality of similar products; (para. 101)
a model predictor to: (model, para. 0103)
predict, a cannibalization volume for the product based on the cannibalization factor, the cannibalization volume indicative of impact of sale of the product on the sale of the plurality of similar products; (cascading interaction effect, para. 0102)
predict, an incremental volume for the product, based on the cannibalization volume and the composite volume, the incremental volume being indicative of future sale volume of the product;(cascading interaction effect, para. 0102) 
an insights generator to determine, a set of final attribute recommendations for the product, (para. 0106)

It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for BOYLE’s method of designing a product using AI and utilizing SEWAK’s method of determining cannibalization of products such that this would allow BOYLE to improve iteratively and improve models based on feedback and optimization.(Col 6 line 55 – 60 and col 4 line 49 - 51)

Regarding Claim 2, 9 and 16:
BOYLE / SEWAK disclose of claim 1, 8 and 15:
BOYLE discloses:
wherein, to obtain the plurality of real-time potential attribute recommendations, the attribute analyzer is to: pre-process the historical data and the real-time data to obtain clean data, wherein the real-time customer preferences and sentiments associated with the product are identified based on the clean data; (segment, col 8 line 7 – 23 and col 5 line 24 – 43, Recommendations, col 6 line 50 – 60, customer preference, col 5 line 4 - 30) identify, in real-time, a set of potential attributes of the product, the set of potential attributes including preferred primary attributes and preferred secondary attributes; and map the set of potential attributes with the clean data to provide the plurality of real-time potential attribute recommendations. (base feature, alternative feature and optimization goal, col 4 line 8 – 60)

Regarding Claim 3:
BOYLE / SEWAK disclose of claim 1:
BOYLE discloses:
wherein to provide the set of preferred attribute recommendations, the attribute modeler is to: obtain a historical analytical record of the product from the historical data; (historical, col 18 line 42 – 54) provide a composite variable for the product based on the historical analytical record and the plurality of real-time potential attribute recommendations, the composite variable indicating attribute data related to the product in different time periods(period, col 8 line 6 – 22); create a plurality of mutually exclusive attribute batches based on the composite variable, and apply a plurality of machine learning techniques to ascertain the attribute composite score.(total combine score, col 16 line 1 – 20)

Regarding Claim 10 and 17:
BOYLE / SEWAK disclose of claim 8 and 15:
BOYLE discloses:
wherein providing the set of preferred attribute recommendations includes: obtaining, by the processor, a historical analytical record of the product from the historical data; (historical, col 18 line 42 – 54)providing, by the processor, a composite variable for the product based on the historical analytical record and the plurality of real-time potential attribute recommendations, the composite variable indicating attribute data related to the product in different time periods; (period, col 8 line 6 – 22) and creating, by the processor, a plurality of mutually exclusive attribute batches based on the composite variable, and apply a plurality of machine learning techniques to ascertain the attribute composite score and the set of preferred attribute recommendations. (total combine score, col 16 line 1 – 20)

Regarding Claim 5, 12 and 19:
BOYLE / SEWAK disclose of claim 2, 9 and 16:
BOYLE discloses:
wherein to obtain the clean data, the attribute analyzer is to: extract clickstream data, web search data, or a combination thereof from the(click, col 21 line 1 – 45) real-time data to obtain extracted data; generate key performance indicators(objectives, col 10 line 56 – 67) from the extracted data based on deep learning techniques; and perform click stream analytics based on the key performance indicators (objectives, col 10 line 56 – 67)to obtain the clean data. (feedback, col 6 line 25 – 45)

Regarding Claim 6, 13 and 20:
BOYLE / SEWAK disclose of claim 1, 8 and 15:
BOYLE discloses real time data (col 24 line 65 – col 25 line 10)
BOYLE does not disclose:
further comprising a capacity forecasting planner to: obtain real-time and historical time series data related to the plurality of similar products; 
create an ensemble model using the real-time and historical time series data to provide a composite volume for each of the plurality of similar products to ascertain a real-time demand forecast of the product, the real-demand being indicative of the sale of the product and impact on the cannibalization volume.
SEWAK teaches:
further comprising a capacity forecasting planner to:(forecasting, para. 0056) obtain    and historical time series data related to the plurality of similar products;(similar para. 0054) 
create an ensemble model using the and historical time series (history, para. 0054) data to provide a composite volume for each of the plurality of similar products to ascertain a real-time demand forecast of the product, the real-demand being indicative of the sale of the product and impact on the cannibalization volume. (cannibalization, para. 0056)
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for BOYLE’s method of designing a product using AI and utilizing SEWAK’s method of determining canabilization of products such that this would allow BOYLE to improve iteratively and improve models based on feedback and optimization. (Col 6 line 55 – 60 and col 4 line 49 - 51)

Regarding Claim 7 and 14:
BOYLE / SEWAK disclose of claim 6 and 13:
BOYLE does not disclose:
wherein the insights generator is to determine the set of final attribute recommendations from the set of preferred attribute recommendations based on a set of pre-determined rules, the cannibalization volume, the similarity index, the real-time demand forecast, and the incremental volume. (para. 0105)
SEWAK teaches:
wherein the insights generator is to determine the set of final attribute recommendations from the set of preferred attribute recommendations based on a set of pre-determined rules, the cannibalization volume, the similarity index, the real-time demand forecast, and the incremental volume. (para. 0105)
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for BOYLE’s method of designing a product using AI and utilizing SEWAK’s method of determining canabilization of products such that this would allow BOYLE to improve iteratively and improve models based on feedback and optimization. (Col 6 line 55 – 60 and col 4 line 49 - 51)
 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11144845 – Boyle et al hereinafter as BOYLE in view of US PG Pub 20200005087 – Sewak et al. hereinafter as SEWAK in view of US Patent 9946789 – Li etal. Hereinafter as LI

Regarding Claim 4, 11 and 18:
BOYLE / SEWAK disclose of claim 2, 9 and 16:
BOYLE discloses:
wherein to obtain the clean data, the attribute analyzer is to: extract user feedback(feedback, col 6 line 25 – 45) from the real-time data, the user feedback comprising sentences of user feedback; perform text analytics on the sentences to obtain segmented words; Col 11 line 1 = 30) 
BOYLE / SEWAK does not disclose:
obtain tokenized data by tagging different parts of speech from the segmented words using text tokenization, wherein word correction is performed on the segmented words for obtaining the tokenized data; and remove stop words from the tokenized data to obtain the clean data.
LI teaches:
obtain tokenized data by tagging different parts of speech from the segmented words (TFIDF) using text tokenization (tokenization, para. 0021), wherein word correction is performed on the segmented words for obtaining the tokenized data; and remove stop words from the tokenized data (para. 0020) to obtain the clean data.

It would be obvious to one of ordinary skill in the art before the effective filling date of the applicant’s invention for BOYLE’s / SEWAK method of designing a product using AI and extraction of data from customer feedback to utilizing SEWAK’s method of tagging words with text tokenization and remove stop words for BOYLE to improve iteratively and improve models based on feedback and optimization. (Col 6 line 55 – 60 and col 4 line 49 - 51)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub 20110191141 – Thompson – conducting consumer research
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                      /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681